Order filed July 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ___________

                              NO. 14-16-00482-CV
                                   ____________

             KEN BIGHAM AND TRACY HOLLISTER, Appellants

                                         V.

     SOUTHEAST TEXAS ENVIRONMENTAL LLC, ET AL, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-55020

                                    ORDER

      The notice of appeal in this case was filed June 14, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before August 9, 2016. See Tex. R. App. P. 5. If appellants
fail to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.                              PER CURIAM